Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art is considered to be US 2003/0148171 to Mitlitsky and US 2016/0068976 to Yoshida et al.
Mitlitsky teaches a ventilation system for a hydrogen generating electrochemical cell comprising a water electrolysis unit (40) housing an electrolysis cell stack (figure 2; paragraph 22); a storage chamber/storage facility (54; figure 6) in which a hydrogen storage unit is housed (paragraph 26); a supply/dispensing unit (102) to supply the hydrogen stored in the storage facility (54) to the outside through exhaust ports (124; paragraphs 31, 37); an electrical equipment unit in communication with the electric source (42) to control the water electrolysis unit (40; paragraph 23); and a ventilation system (70; figures 5-6; paragraphs 28; 30-32). 
The ventilation system of Mitlitsky differs from the instant invention in that claim 1 requires a first ventilation flow path configured to cause air to flow through the electrical equipment chamber and a housing chamber, which is formed by at least one of the water electrolysis chamber, the storage chamber and the supply chamber; and a second ventilation flow path configured to cause air to flow through at least one of the 
In Mitlitsky, the ventilation system does not flow air through the water electrolysis chamber or the electrical equipment chamber that controls the water electrolysis unit. Instead, the electrical section (98) disposed in the ventilation system (70), comprises an enclosure in which the electrical componentry associated with the operation of the ventilation system is located (paragraph 34 – electrical section 98 provides communication within sensors disposed within the ventilation system and a control unit). The electrolytic cell system (30), and the electrolysis control unit (42) are remotely located or positioned adjacent to the ventilation system (paragraph 26; figures 2, 6). The ventilation system of Mitlitsky flows air through cabinet (78) which includes the electrical section (98); the hydrogen storage facility (54), the dispensing unit (102) and a compressor mounting section (106; figure 6) to remove heat, and to maintain zones of positive pressure within system (70), thereby purging areas at which vapors may accumulate during the operation of the system (paragraph 28). Mitlitsky fails to teach a flow path that causes air to flow through the electrical equipment chamber (controlling the water electrolysis apparatus) AND a housing chamber, formed by at least one of the water electrolysis chamber, the storage chamber, or the supply/dispensing chamber, as claimed. 
Yoshida discloses a hydrogen production apparatus (24) comprising a water electrolysis unit in a housing (18; figure 3); a storage unit (72) in a separate housing (68); an electrical equipment (32, 34) in a housing section (20), to control the water electrolysis unit (paragraph 23).
Yoshida fails to teach a supply unit including a supply apparatus configured to supply the hydrogen gas stored in the storage apparatus to outside and a supply housing section that forms a supply chamber in which the supply apparatus is housed. In addition, the ventilation system of Yoshida comprises three separate flow paths: a first flow path causes air to flow through housing (18) where the water electrolysis apparatus (24) is disposed (paragraph 25; air enters through inlet 36a and exits through air outlet 38a); a second flow path causes air to flow through the electric component chamber (20; air enters through inlet 36b and exits through outlet 38b; paragraph 25); and a third flow path through storage chamber (68 – air enters air inlet 36c and exits through outlet 38c). The ventilation system of Yoshida fails to teach a flow path that causes air to flow through the electrical equipment chamber AND a housing chamber, formed by at least one of the water electrolysis chamber, or the storage chamber. Instead, Yoshida teaches three separate ventilation flow paths as discussed above. 
There was not found a teaching in the prior art suggesting modification of the conventional ventilation systems for hydrogen production devices in order to obtain the features of the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805.  The examiner can normally be reached on M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZULMARIAM MENDEZ/Primary Examiner, Art Unit 1794